NATHANIEL R. JONES, Circuit Judge,
dissenting:
Because I believe that § 803(d)(3) is not rationally related to a legitimatejegislative purpose, I respectfully dissent. The majority reaches a contrary conclusion primarily by disconnecting the attorneys’ fee cap mandated by § 803(d)(3) from the fees otherwise available under 42 U.S.C. § 1988. It is only through such a reading of § 803(d)(3) that the majority deems' the statute rationally related to the goal' of “decreasing marginal or trivial lawsuits.” See Ante at 845. As a corollary to the purpose of reducing trivial lawsuits, the majority extrapolates that the statute conserves the resources of the state and federal treasuries out of which the fees are paid. Id. at 845. However, when one assesses the rationality of § 803(d)(3) through the lens of the fees otherwise available under § 1988, it becomes clear that no constitutionally rational basis supports the statute.
• Section 1988 authorizes courts to award “reasonable” attorneys’ fees to the “prevailing party” in a § 1983 action. See 42 U.S.C. § 1988(b); City of Cleveland v. Nation of Islam, No. 96-3291, 1997 WL 469533, at *1 (6th Cir.1997) (unpublished opinion). The plain language of the statute requires “that a plaintiff receive at least some relief on the merits of his claim before he can be said to prevail.” Hewitt v. Helms, 482 U.S. 755, 760, 107 S.Ct. 2672, 96 L.Ed.2d 654 (1987). Specifically, a plaintiff does not prevail unless “actual relief on the merits of his claim materially alters the legal relationship between the parties by modifying the defendant’s behavior in a way that directly benefits the plaintiff.” Farrar v. Hobby, 506 U.S. 103, 111-12, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992). In assessing the amount of fees to be awarded to a prevailing plaintiff, the primary consideration is the degree of success obtained by the claimant. See id. at 114, 113 S.Ct. 566. Section 1988’s reasonableness requirement therefore mandates a proportionality between the degree of a plaintiffs victory and any fees award. See id. It is thus that the Supreme Court has held that in civil rights suits for compensatory damages, attorneys fees should not be awarded to a prevailing plaintiff that receives only nominal damages. See id. at 115, 113 S.Ct. 566. In this regard, it is clear that § 1988 is not designed “to produce windfalls for attorneys.” Riverside v. Rivera, 477 U.S. 561, 580, 106 S.Ct. 2686, 91 L.Ed.2d 466 (1986) (plurality opinion) (quoting S.Rep. No. 94-1011, p. 6 (1976) *848U.S.Code Cong. & Admin. News 1976 pp. 5908, 5913).
In this context, it is evident that § 1988 does not authorize attorneys’ fees for frivolous or trivial lawsuits. See Walker v. Bain, 65 F.Supp.2d 591, 603 (E.D.Mich.1999) (holding that § 803(d) is not rationally related to goal of deterring frivolous lawsuits). As a predicate to eligibility for fees under § 1988, a plaintiff must not only prevail in a § 1983 action, but must receive substantial relief on the merits of her claim. See Farrar, 506 U.S. at 115, 113 S.Ct. 566 (providing that fees should not be awarded where only nominal damages are awarded). Prevailing claims, by definition, are not frivolous, and claims where a § 1983 plaintiff obtains sufficiently substantial relief to warrant fees under § 1988 are, by definition, not “marginal or trivial.” Ante at 845.
Given that § 1988 does not permit a fees award for frivolous or trivial suits, the fees limitation of § 803(d)(3) cannot be rationally related to either of these purposes. Moreover, unless reducing the meritorious, non-trivial claims of prisoners is a legitimate constitutional objective, which has not been averred by any of the parties, the derivative objectives advanced by the parties — preserving governmental resources, reducing prisoner incentives to file § 1983 actions, and reducing federal oversight of state prisons — are similarly not rationally related to § 803(d)(3).
Because no rational basis supports § 803(d)(3)’s isolation of prisoners for discriminatory treatment, I respectfully dissent from the majority’s opinion.